 

Exhibit 10.29

 

 

 

 

 

 

 

 

 

NOvabay Pharmaceuticals, Inc.

 

 

COMMON STOCK PURCHASE AGREEMENT

 

 

November 25, 2013

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

NOvabay Pharmaceuticals, Inc.

 

COMMON STOCK PURCHASE AGREEMENT

 

This Common Stock Purchase Agreement (the “Agreement”) is made and entered into
as of November 25, 2013, by and among NovaBay Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and Pioneer Pharma (Singapore) Pte Ltd.,
(“Purchaser”).

 

Recitals

 

Whereas, on August 31, 2012, and October 31, 2012, the Company issued warrants
(the “Warrants”) to Purchaser to purchase 800,000 and 1,200,000 shares of common
stock of the Company (“Common Stock”), which Warrants are exercisable at US$1.50
per share of Common Stock;

 

Whereas, on May 9, 2013, the Parties entered into a Warrant Amendment Agreement
(the “Warrant Amendment Agreement”) pursuant to which the term of the Warrants
was extended to November 29, 2013, and in consideration of the extension
Purchaser guaranteed the exercise of the Warrants prior to such date;

 

Whereas, the Parties desire to cancel the Warrants and the obligations under the
Warrant Amendment Agreement and, in lieu thereof, enter into this Agreement;

 

Whereas, the Company has authorized the sale and issuance to Purchaser of an
aggregate of 5,000,000 shares of Common Stock (“Shares”);

 

Whereas, Purchaser desires to purchase the Shares on the terms and conditions
set forth herein; and

 

Whereas, the Company desires to issue and sell the Shares to Purchaser on the
terms and conditions set forth herein.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.            Agreement To Sell And Purchase.

 

1.1     Authorization of Shares. The Company has authorized the sale and
issuance to Purchaser of the Shares. When issued pursuant to the provisions of
this Agreement, the Shares will be validly issued, fully paid and non-assessable
and will have the rights, preferences, privileges and restrictions set forth in
the Certificate of Incorporation and Bylaws of the Company.

 

 
1

--------------------------------------------------------------------------------

 

 

1.2     Sale and Purchase. Subject to the terms and conditions hereof, at the
Closing (as hereinafter defined) the Company hereby agrees to issue and sell to
Purchaser, and Purchaser agrees to purchase from the Company, the Shares at a
purchase price of US$1.14 per share (it being understood and agreed that in the
event of a stock split, reverse stock split, stock dividend and the like (each,
a “Recapitalization Event”), the number of Shares to be issued hereunder, and
the purchase price at which such Shares are to be issued, shall be appropriately
adjusted so that the aggregate purchase price for the Shares remains
US$5,700,000 (the “Aggregate Purchase Price”) and the number of shares of Common
Stock issuable pursuant hereto shall equal the number of shares of Common Stock
that would be held by Purchaser after such Recapitalization Event had the Shares
been issued to Purchaser immediately prior to such Recapitalization Event).

 

1.3     Cancellation of Warrants and Obligations Under the Warrant Amendment
Agreement. In consideration for the entering into and performance of this
Agreement by the parties hereto, the parties hereby agree that, concurrently
with the Closing (as defined below) (a) Purchaser shall deliver the Warrants to
the Company, and the Warrants shall be cancelled, and (b) Purchaser’s
obligations pursuant to Section 1.2 of the Warrant Amendment Agreement shall
terminate. The Parties agree that until the Closing under this Agreement has
occurred, the Parties obligations pursuant to the Warrants and the Warrant
Amendment Agreement shall continue to be in full force and effect (with such
exercise date of the Warrants having been extended), and if the Closing (as
defined below) does not occur by December 15, 2013, the Parties agree that the
obligations set forth under Sections 1.2, 2.1, 5 and 6 of this Agreement shall
terminate, and that the Parties shall forthwith consummate the transactions set
forth in the Warrants and the Warrant Amendment Agreement (with such exercise
date of the date of the Warrants having been extended to the date of such
consummation).

 

2.            Closing.

 

2.1     Closing. The closing of the sale and purchase of the Shares under this
Agreement (the “Closing”) shall take place at 1:00 p.m. on December 2, 2013
(U.S. time), at the offices of the Company, 5980 Horton Street, Suite 550,
Emeryville CA 94608, or at such other time or place as the Company and Purchaser
may mutually agree (such date is hereinafter referred to as the “Closing Date”).
At the Closing, (a) the Company shall deliver to Purchaser a duly executed
common stock certificate of the Company evidencing the Shares, and (b) Purchaser
shall deliver to the Company the Aggregate Purchase Price, by wire transfer.

 

3.            Representations And Warranties Of The Company.

 

The Company hereby represents and warrants to Purchaser as of the date of this
Agreement as set forth below.

 

3.1     Organization, Good Standing and Qualification. Each of the Company and
its subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of their respective jurisdictions of incorporation. Each
of the Company and its subsidiaries has all requisite corporate power and
authority to own and operate its properties and assets and to carry on its
business as presently conducted, and the Company has all requisite corporate
power and authority to execute and deliver this Agreement, to issue and sell the
Shares and to carry out the provisions of this Agreement. Each of the Company
and its subsidiaries is duly qualified to do business and is in good standing as
a foreign corporation in all jurisdictions in which the nature of its activities
and of its properties (both owned and leased) makes such qualification
necessary, except for those jurisdictions in which failure to do so would not,
individually or in the aggregate, have a material adverse effect on the assets,
properties, financial condition, results of operations or business affairs of
the Company and its subsidiaries taken as a whole (a “Material Adverse Effect”).

 

 
2

--------------------------------------------------------------------------------

 

 

3.2     SEC Reports. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it under the Securities
Exchange Act of 1934 (the “Exchange Act”), including pursuant to Section 13(a)
or 15(d) thereof, since January 1, 2010 (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”), on a timely basis or has
received a valid extension of such time of filing and has filed any such reports
within such extended periods of time.

 

3.3     Capitalization. The number of shares and type of all authorized, issued
and outstanding capital stock, options, warrants, other securities of the
Company and script rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for securities of the Company (whether or not
presently convertible into or exercisable or exchangeable for shares of capital
stock of the Company) has been set forth in the SEC Reports and has changed
since the date set forth in such SEC Reports only to reflect stock option
exercises and grants and warrant exercises pursuant to stock option plans,
warrant agreements and similar documents disclosed in the SEC Reports that have
not, individually or in the aggregate, had a material effect on the overall
aggregate capitalization of Company. All of the outstanding shares of capital
stock of the Company are duly authorized, validly issued, fully paid and
non-assessable, have been issued in compliance in all material respects with all
applicable federal and state securities laws. When issued pursuant to the
provisions of this Agreement, the Shares will be validly issued, fully paid and
non-assessable and none of them will be issued in violation of any preemptive or
other similar right.

 

3.4     Authorization; Binding Obligations. All corporate action on the part of
the Company, its officers, directors and stockholders necessary for the
authorization of this Agreement, the performance of all obligations of the
Company hereunder and thereunder at the Closing and the authorization, sale,
issuance and delivery of the Shares pursuant hereto has been duly taken. The
Agreement, when executed and delivered, will be valid and binding obligations of
the Company enforceable in accordance with their terms, except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws of
general application affecting enforcement of creditors’ rights, and (b) general
principles of equity that restrict the availability of equitable remedies. The
execution, delivery and performance of this Agreement, the performance of all
obligations of the Company hereunder and the authorization, sale, issuance and
delivery of the Shares pursuant hereto do not and will not (i) result in any
violation of the provisions of the Certificate of Incorporation or Bylaws of the
Company; (ii) conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, any indenture, mortgage,
deed of trust, loan agreement, license or other agreement or instrument to which
the Company or any of its subsidiaries is a party or by which the Company or any
of its subsidiaries is bound or to which any of the property or assets of the
Company or any of its subsidiaries is subject; or (iii) result in any violation
of any statute or any order, law, rule, regulation, judgment or ruling of any
court or governmental agency or body having jurisdiction over the Company or any
of its subsidiaries or any of their properties or assets.

 

 
3

--------------------------------------------------------------------------------

 

 

3.5     Financial Statements. The financial statements of the Company included
in the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the U.S. Securities and Exchange
Commission with respect thereto as in effect at the time of filing (or to the
extent that has already been corrected by a subsequent amendment filed prior to
the date hereof). Such financial statements have been prepared in accordance
with U.S. generally accepted accounting principles (“GAAP”) applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by GAAP,
and fairly present in all material respects the financial position of the
Company and its subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments.

 

3.6     Offering Valid. Assuming the accuracy of the representations and
warranties of Purchaser contained in Section 4 hereof, the offer, sale and
issuance of the Shares will be exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and will have been
registered or qualified (or are exempt from registration and qualification)
under the registration, permit or qualification requirements of all applicable
state securities laws. Neither the Company nor any agent on its behalf has
solicited or will solicit any offers to sell or has offered to sell or will
offer to sell all or any part of the Shares to any person or persons so as to
bring the sale of such Shares by the Company within the registration provisions
of the Securities Act or any state securities laws.

 

3.7     Compliance with Laws. The Company is not in violation of any applicable
statute, rule, regulation, order or restriction of any federal, state, local or
foreign government or any instrumentality or agency thereof in respect of the
conduct of its business or the ownership of its properties or assets, except for
such violation or violations as would not individually or in the aggregate
result in a Material Adverse Effect.

 

 

4.            Representations And Warranties Of Purchaser.

 

Purchaser hereby represents and warrants to the Company as follows (provided
that such representations and warranties do not lessen or obviate the
representations and warranties of the Company set forth in this Agreement):

 

4.1     Requisite Power and Authority. Purchaser has all necessary power and
authority to execute and deliver this Agreement and to carry out their
provisions. All action on Purchaser’s part required for the lawful execution and
delivery of this Agreement has been taken. Upon their execution and delivery,
this Agreement will be valid and binding obligations of Purchaser, enforceable
in accordance with their terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting enforcement of creditors’ rights, and (b) as limited by general
principles of equity that restrict the availability of equitable remedies.

 

 
4

--------------------------------------------------------------------------------

 

 

4.2     Investment Representations.  Purchaser understands that the Shares have
not been registered under the Securities Act. Purchaser also understands that
the Shares are being offered and sold pursuant to an exemption from registration
contained in the Securities Act based in part upon Purchaser’s representations
contained in the Agreement.  Purchaser hereby represents and warrants as
follows:

 

(a)     Purchaser Bears Economic Risk.  Purchaser has substantial experience in
evaluating and investing in private placement transactions of securities in
companies similar to the Company so that it is capable of evaluating the merits
and risks of its investment in the Company and has the capacity to protect its
own interests.  Purchaser must bear the economic risk of this investment
indefinitely unless the Shares are registered pursuant to the Securities Act, or
an exemption from registration is available.  Purchaser understands that the
Company has no present intention of registering the Shares.  Purchaser also
understands that there is no assurance that any exemption from registration
under the Securities Act will be available and that, even if available, such
exemption may not allow Purchaser to transfer all or any portion of the Shares
under the circumstances, in the amounts or at the times Purchaser might propose.

 

(b)     Investment Intent. Purchaser understands that the Shares are “restricted
securities” and have not been registered under the Securities Act, or any
applicable state securities law. Purchaser is acquiring the Shares as principal
for its own account and not with a view to distributing or reselling such Shares
or any part thereof in violation of the Securities Act or any applicable state
securities laws. Purchaser does not presently have any agreement, plan or
understanding with any Person to distribute or effect any distribution of any of
the Shares (or any securities which are derivatives thereof) to or through any
person; Purchaser is not a registered broker-dealer under Exchange Act or an
entity engaged in a business that would require it to be so registered as a
broker-dealer.

 

(c)     Purchaser Status. At the time Purchaser was offered the Shares, it was,
and at the date hereof it is, an “accredited investor” as defined in Rule 501(a)
under the Securities Act.

 

(d)     General Solicitation. Purchaser is not purchasing the Shares as a result
of any advertisement, article, notice or other communication regarding the
Shares published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
advertisement.

 

(e)     Experience of Purchaser. Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment. Purchaser is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment.

 

 
5

--------------------------------------------------------------------------------

 

 

(f)      Purchaser Can Protect Its Interest.  Purchaser represents that by
reason of its, or of its management’s, business or financial experience,
Purchaser has the capacity to protect its own interests in connection with the
transactions contemplated in this Agreement.  Further, Purchaser is aware of no
publication of any advertisement in connection with the transactions
contemplated in the Agreement.

 

(g)      Brokers and Finders. No person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of Purchaser.

 

(h)      Company Information.  Purchaser has had an opportunity to discuss the
Company’s business, management and financial affairs with directors, officers
and management of the Company and has had the opportunity to review the
Company’s operations and facilities.  Purchaser has also had the opportunity to
ask questions of and receive answers from, the Company and its management
regarding the terms and conditions of this investment.

 

(i)       Rule 144.  Purchaser acknowledges and agrees that the Shares are
“restricted securities” as defined in Rule 144 promulgated under the Securities
Act as in effect from time to time and must be held indefinitely unless they are
subsequently registered under the Securities Act or an exemption from such
registration is available.  Purchaser has been advised or is aware of the
provisions of Rule 144, which permits limited resale of shares purchased in a
private placement subject to the satisfaction of certain conditions, including,
among other things:  the availability of certain current public information
about the Company, the resale occurring following the required holding period
under Rule 144 and the number of shares being sold during any three-month period
not exceeding specified limitations.

 

(j)       Residence.  The office or offices of Purchaser in which its investment
decision was made is located outside the United States.

 

(k)      Regulation S. Purchaser hereby acknowledges and represents that at the
time of issuance of the Shares, it is not a U.S. Person (as defined below), and
further provides the represents and warrants:

 

(i)     The Shares are being acquired for investment for Purchaser’s own
account, not as a nominee or agent, and not for the account or benefit of, a
U.S. Person, and not with a view to the resale or distribution of any part
thereof in the United States or to a U.S. Person, and that Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same. Purchaser does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person in the United States or to
a U.S. Person, and does not have and will not enter into any hedging transaction
with respect to any of the Shares. Purchaser further acknowledges and
understands that the certificate evidencing the Shares issued to Purchaser shall
be imprinted with the following legend (in addition to any legend required under
applicable state or foreign securities laws):

 

 
6

--------------------------------------------------------------------------------

 

 

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND
MAY NOT BE SOLD, MORTGAGED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT IN ACCORDANCE WITH REGULATION S, PURSUANT TO A REGISTRATION UNDER THE ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION. THE ISSUER OF THESE
SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS. IN
ADDITION, NO HEDGING TRANSACTION MAY BE CONDUCTED WITH RESPECT TO THESE
SECURITIES UNLESS SUCH TRANSACTIONS ARE IN COMPLIANCE WITH THE ACT.”

 

(ii)      Covenants with the Company, that Purchaser will not, directly or
indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) any of the
Shares received hereunder except in compliance with the Securities Act,
applicable blue sky laws, and the rules and regulations promulgated thereunder.
Purchaser hereby agrees to resell such Shares only in accordance with the
provisions of Regulation S under the Securities Act (“Regulation S”), pursuant
to registration under the Securities Act, or pursuant to an exemption from
registration. Purchaser further agrees not to engage in hedging transactions
with regard to the Shares unless in compliance with the Securities Act.
Purchaser agrees that Purchaser will not effect any disposition of the Shares
that would constitute a sale within the meaning of the Securities Act, except:
(x) pursuant to the provisions of Regulation S; or (y) in a transaction exempt
from registration under the Securities Act, in which case Purchaser shall, prior
to effecting such disposition, submit to Company an opinion of counsel in form
and substance reasonably satisfactory to Company to the effect that the proposed
transaction is in compliance with the Securities Act.

 

(iii)     The Company hereby agrees, for the benefit of Purchaser, that it will
not register any transfer of the Shares not made in accordance with the
provisions of Regulation S, pursuant to a registration statement under the Act,
or pursuant to an available exemption from registration.

 

(iv)     “U.S. Person” means (a) any natural person resident in the United
States, (b) any partnership or corporation organized or incorporated under the
laws of the United States (c) any estate of which any executor or administrator
is a U.S. person, (d) any trust of which any trustee is a U.S. person, (e) any
agency or branch of a foreign entity located in the United States, (f) any
non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person,
(g) any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States, and any partnership or corporation
if: (i) organized or incorporated under the laws of any foreign jurisdiction;
and (ii) formed by a U.S. person principally for the purpose of investing in
securities not registered under the Act, unless it is organized or incorporated,
and owned, by accredited investors (as defined in §230.501(a)) who are not
natural persons, estates or trusts, provided, however, the following are not
“U.S. persons”: (u) any discretionary account or similar account (other than an
estate or trust) held for the benefit or account of a non-U.S. person by a
dealer or other professional fiduciary organized, incorporated, or (if an
individual) resident in the United States, (v) any estate of which any
professional fiduciary acting as executor or administrator is a U.S. person if:
(1) an executor or administrator of the estate who is not a U.S. person has sole
or shared investment discretion with respect to the assets of the estate; and
(2) the estate is governed by foreign law, (w) any trust of which any
professional fiduciary acting as trustee is a U.S. person, if a trustee who is
not a U.S. person has sole or shared investment discretion with respect to the
trust assets, and no beneficiary of the trust (and no settler if the trust is
revocable) is a U.S. person, (x) an employee benefit plan established and
administered in accordance with the law of a country other than the United
States and customary practices and documentation of such country, (y) any agency
or branch of a U.S. person located outside the United States if: (1) the agency
or branch operates for valid business reasons; and (2) the agency or branch is
engaged in the business of insurance or banking and is subject to substantive
insurance or banking regulation, respectively, in the jurisdiction where
located; and (z) the International Monetary Fund, the International Bank for
Reconstruction and Development, the Inter-American Development Bank, the Asian
Development Bank, the African Development Bank, the United Nations, and their
agencies, affiliates and pension plans, and any other similar international
organizations, their agencies, affiliates and pension plans.

 

 
7

--------------------------------------------------------------------------------

 

 

5.            Covenants.

 

5.1      Consents, Permits, and Waivers. Purchaser hereby covenants to use its
reasonable best efforts to obtain any and all consents, permits and waivers
necessary or appropriate for consummation of the Closing, including any
consents, permits and waivers necessary from the People’s Republic of China.
Purchaser shall immediately notify the Company in writing upon receipt of any
and all consents, permits and waiver under this Section 5.1.

 

5.2      Company Undertaking. The Company hereby undertakes, for the benefit of
Purchaser, that it will not register any transfer of the Shares not made in
accordance with the provisions of Regulation S, pursuant to registration under
the Securities Act, or pursuant to an available exemption from registration.

 

6.            Conditions To Closing.

 

6.1      Conditions to Purchaser’s Obligations at the Closing. Purchaser’s
obligations to purchase the Shares at the Closing are subject to the
satisfaction (or waiver by Purchaser), at or prior to the Closing Date, of the
following conditions:

 

(a)     Representations and Warranties True; Performance of Obligations. The
representations and warranties made by the Company in Section 3 hereof shall be
true and correct in all material respects as of the date the Agreement was
executed, and the Company shall have performed all obligations and conditions
herein required to be performed or observed by it on or prior to the Closing.

 

 
8

--------------------------------------------------------------------------------

 

 

(b)     Legal Investment. On the Closing Date, the sale and issuance of the
Shares shall be legally permitted by all laws and regulations to which Purchaser
and the Company are subject.

 

(c)     Consents, Permits, and Waivers. The Company shall have obtained any and
all consents, permits and waivers necessary or appropriate for consummation of
the transactions contemplated by the Agreement.

 

(d)     Corporate Documents. The Company shall have delivered to Purchaser or
their counsel copies of all corporate documents of the Company as Purchaser
shall reasonably request, including without limitation, resolutions or written
consent of the Board of Directors of the Company approving this Agreement and
the transactions contemplated hereby, the common stock certificate evidencing
the Shares, and copies of the Certificate of Incorporation and Bylaws of the
Company.

 

(e)     Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing hereby and all
documents and instruments incident to such transactions shall be reasonably
satisfactory in substance and form to Purchaser, and Purchaser shall have
received all such counterpart originals or certified or other copies of such
documents as they may reasonably request.

 

6.2       Conditions to Obligations of the Company. The Company’s obligation to
issue and sell the Shares at each Closing is subject to the satisfaction (or
waiver by the Company), on or prior to such Closing, of the following
conditions:

 

(a)     Representations and Warranties True. The representations and warranties
in Section 4 made by Purchaser hereof shall be true and correct in all material
respects at the date of the Closing, with the same force and effect as if they
had been made on and as of said date.

 

(b)     Performance of Obligations. Purchaser shall have performed and complied
with all agreements and conditions herein required to be performed or complied
with by Purchaser on or before the Closing.

 

(c)     Consents, Permits, and Waivers. With respect to the Closing, Purchaser
shall have obtained any and all consents, permits and waivers necessary or
appropriate for consummation of the Closing, including any consents, permits and
waivers necessary from the People’s Republic of China.

 

 
9

--------------------------------------------------------------------------------

 

 

7.            Miscellaneous.

 

7.1      Governing Law. This Agreement shall be governed by and construed under
the laws of the State of Delaware in all respects as such laws are applied to
agreements among Delaware residents entered into and performed entirely within
Delaware, without giving effect to conflict of law principles thereof. The
parties agree that any action brought by either party under or in relation to
this Agreement, including without limitation to interpret or enforce any
provision of this Agreement, shall be brought in, and each party agrees to and
does hereby submit to the jurisdiction and venue of, any state or federal court
located in the State of Delaware.

 

7.2      Survival. The representations, warranties, covenants and agreements
made herein shall survive the closing of the transactions contemplated hereby.
All statements as to factual matters contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant hereto in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by the Company hereunder solely as of the date of
such certificate or instrument. The representations, warranties, covenants and
obligations of the Company, and the rights and remedies that may be exercised by
Purchaser, shall not be limited or otherwise affected by or as a result of any
information furnished to, or any investigation made by or knowledge of,
Purchaser or any of their representatives.

 

7.3      Successors and Assigns. Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon the
parties hereto and their respective successors, assigns, heirs, executors and
administrators and shall inure to the benefit of and be enforceable by each
person who shall be a holder of the Shares from time to time; provided, however,
that prior to the receipt by the Company of adequate written notice of the
transfer of any Shares specifying the full name and address of the transferee,
the Company may deem and treat the person listed as the holder of such Shares in
its records as the absolute owner and holder of such Shares for all purposes.

 

7.4      Entire Agreement. This Agreement, the exhibits and schedules hereto,
and the other documents delivered pursuant hereto constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and no party shall be liable for or bound to any other in any manner by
any oral or written representations, warranties, covenants and agreements except
as specifically set forth herein and therein.

 

7.5      Severability. In the event one or more of the provisions of this
Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

 
10

--------------------------------------------------------------------------------

 

 

7.6       Amendment and Waiver. This Agreement may be amended or modified, and
the obligations of the Company and the rights of the holders of the Shares and
the Agreement may be waived, only upon the written consent of the Company and
Purchaser.

 

7.7       Delays or Omissions. It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party, upon any breach,
default or noncompliance by another party under this Agreement, shall impair any
such right, power or remedy, nor shall it be construed to be a waiver of any
such breach, default or noncompliance, or any acquiescence therein, or of or in
any similar breach, default or noncompliance thereafter occurring. It is further
agreed that any waiver, permit, consent or approval of any kind or character on
any party’s part of any breach, default or noncompliance under this Agreement or
any waiver on such party’s part of any provisions or conditions of the Agreement
must be in writing and shall be effective only to the extent specifically set
forth in such writing. All remedies, either under this Agreement, by law, or
otherwise afforded to any party, shall be cumulative and not alternative.

 

7.8       Waiver of Conflicts. Each party to this Agreement acknowledges that
Cooley LLP (“Cooley”), outside general counsel to the Company, has in the past
performed and is or may now or in the future represent Purchaser or their
affiliates in matters unrelated to the transactions contemplated by this
Agreement (the “Financing”), including representation of Purchaser or their
affiliates in matters of a similar nature to the Financing. The applicable rules
of professional conduct require that Cooley inform the parties hereunder of this
representation and obtain their consent. Cooley has served as outside general
counsel to the Company and has negotiated the terms of the Financing solely on
behalf of the Company. The Company and Purchaser hereby (a) acknowledge that
they have had an opportunity to ask for and have obtained information relevant
to such representation, including disclosure of the reasonably foreseeable
adverse consequences of such representation; (b) acknowledge that with respect
to the Financing, Cooley has represented solely the Company, and not Purchaser
or any stockholder, director or employee of the Company or Purchaser; and
(c) gives its informed consent to Cooley’s representation of the Company in the
Financing.

 

7.9       Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed electronic mail, telex or
facsimile if sent during normal business hours of the recipient, if not, then on
the next business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt. All communications shall be
sent to the Company at the address as set forth on the signature page hereof and
to Purchaser at the address set forth on the signature page hereto or at such
other address or electronic mail address as the Company or Purchaser may
designate by ten (10) days advance written notice to the other parties hereto.

 

7.10     Expenses. Each party shall pay all costs and expenses that it incurs
with respect to the negotiation, execution, delivery and performance of the
Agreement.

 

7.11     Attorneys’ Fees. In the event that any suit or action is instituted
under or in relation to this Agreement, including without limitation to enforce
any provision in this Agreement, the prevailing party in such dispute shall be
entitled to recover from the losing party all fees, costs and expenses of
enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

 

 
11

--------------------------------------------------------------------------------

 

 

7.12     Titles and Subtitles. The titles of the sections and subsections of the
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

 

7.13     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

 

7.14     Broker’s Fees. Each party hereto represents and warrants that no agent,
broker, investment banker, person or firm acting on behalf of or under the
authority of such party hereto is or will be entitled to any broker’s or
finder’s fee or any other commission directly or indirectly in connection with
the transactions contemplated herein. Each party hereto further agrees to
indemnify each other party for any claims, losses or expenses incurred by such
other party as a result of the representation in this Section 7.14 being untrue.

 

7.15     Pronouns. All pronouns contained herein, and any variations thereof,
shall be deemed to refer to the masculine, feminine or neutral, singular or
plural, as to the identity of the parties hereto may require.

 

7.16     California Corporate Securities Law. THE SALE OF THE SECURITIES WHICH
ARE THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER
OF CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF SUCH SECURITIES
OR THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO
SUCH QUALIFICATION OR IN THE ABSENCE OF AN EXEMPTION FROM SUCH QUALIFICATION IS
UNLAWFUL. PRIOR TO ACCEPTANCE OF SUCH CONSIDERATION BY THE COMPANY, THE RIGHTS
OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON SUCH
QUALIFICATION BEING OBTAINED OR AN EXEMPTION FROM SUCH QUALIFICATION BEING
AVAILABLE.

 

[Signature Page Follows]

 

 
12

--------------------------------------------------------------------------------

 

 

In Witness Whereof, the parties hereto have executed the Common Stock Purchase
Agreement as of the date set forth in the first paragraph hereof.

 

COMPANY:

 

NovaBay Pharmaceuticals, Inc.

PURCHASER:

 

Pioneer Pharma (Singapore) Pte Ltd.

           

Signature: /s/ Ron Najafi

Signature: /s/ Paul Li

   

Print Name: Ramin (Ron) Najafi, Ph.D.

Print Name: Li Xinzhou

    Title: Chairman and CEO

Title: President and CEO

     

Pioneer Pharma (Singapore) Pte Ltd 

33A Chander Road,

Singapore 219539

 